Citation Nr: 1511503	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee joint degenerative arthritis with status-post left knee arthroscopic medial meniscal repair residuals.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disk disease and spinal stenosis.

3.  Entitlement to a compensable initial rating for status-post lumbar fusion at L3-L4 with degenerative disk disease residuals.

4.  Entitlement to a compensable initial rating for right knee joint degenerative arthritis.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 2001 and from January 2003 to October 2010, with additional service in the Air Force Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In July 2014, additional medical evidence was received and associated with the record.  The Veteran did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the issues on appeal can be decided.

During a September 2010 VA examination, the Veteran reported flare-ups in his service-connected thoracolumbar spine disability, during which he experiences additional limitation of motion due to stiffness, soreness, and difficulty standing up and straightening his back.  He also reported flare-ups of his service-connected cervical spine disability, during which he experiences additional limitation of motion looking left and must take extra precaution to move his neck slowly to prevent severe pain.  In addition, he reported flare-ups in his service-connected right and left knee disabilities that are precipitated by physical activity, occur as often as once per day, last as long as 24 hours, limit his ability to walk, and prevent him from squatting down all the way.  He reported that he cannot run without major flare-ups of his bilateral knee disabilities.  The VA examiner did not address whether the Veteran experiences additional functional limitation during such flare-ups, as required by relevant law.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Accordingly, the September 2010 VA examination is inadequate for rating purposes, and the case must be remanded so that an adequate VA examination may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

On remand, the Veteran should also be afforded an opportunity to identify any treatment records relevant to the appeal period that are not currently associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment relevant to the appeal period that is not currently associated with the record.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee, right knee, cervical spine, and thoracolumbar spine disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to these service-connected disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner should report the range of motion of each knee, the cervical spine, and the thoracolumbar spine.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected knee, cervical spine, and/or thoracolumbar spine disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of flare-ups in symptomatology in the record and upon examination, to include those documented in the September 2010 VA examination report.  The examiner should estimate any additional functional loss during flare-ups.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

